Citation Nr: 1044699	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  10-25 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for acne vulgaris, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for right hamstring 
strain. 

3.  Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to June 
1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

In June 2010, the Veteran perfected an appeal with respect to the 
above-captioned issues.  In perfecting his appeal by submitting a 
VA Form 9, the Veteran indicated that he wished to have a hearing 
before the Board, to be held in Washington, D.C.  A letter was 
sent to the Veteran in October 2010, notifying him of his 
scheduled hearing date and time.  Later that month, the Veteran 
indicated in writing that he was unable to travel to Washington, 
D.C., and wished to have his Board hearing at his local RO.  

Review of the claims file reveals that the Veteran's hearing has 
not yet been scheduled.  This must be accomplished before 
appellate review can proceed.

Accordingly, the case is REMANDED for the following action:

Transfer the Veteran's case to the Waco VA 
Regional Office.  The Waco VA Regional 
Office must place the Veteran's name on 
the docket for a hearing before the Board, 
to be held in-person at the Waco Regional 
Office, according to the Veteran's 
request.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


